PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Stone, et al.
Application No. 15/644,756
Filed: July 8, 2017
Attorney Docket No. VICS-005USCIP
:
:
:              DECISION ON PETITION
:
:













This is a decision on the petition under 37 CFR 1.137(a), filed January 22, 2021, to revive the above-identified application. This is also a decision on the concurrently filed Request to Expedite Petition Processing, which will be treated under 37 CFR 1.182.
 
As petitioner has provided the requisite $210.00 fee, the request for expedited consideration is
GRANTED.
 
The petition under 37 CFR 1.137(a) is GRANTED. 

The application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers (Notice), mailed August 20, 2020. The Notice set a period for reply of two (2) months. No extensions of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on October 21, 2020. The Office mailed a Notice of Abandonment on January 7, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of Response to Notice to File Corrected Application Papers and replacement drawing sheets for Figs. 5A, 22B), and Figs. 25A, 25C-25E, 28C, 28E-29A and 30A-30B, (2) the petition fee of $1050.00, (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to Debra Wyatt at (571) 272-3621.

The application is being forwarded to the Office of Data Management for processing into a patent.



/LIANA S WALSH/Lead Paralegal Specialist, OPET